[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The undisputed facts show that the defendant Wills was an unauthorized driver of the leased motor vehicle. Moreover, the defendant lessor Enterprise Rent-A-Car had no knowledge that the defendant lessee would or did entrust the leased motor vehicle to the defendant Wills. Under these facts, the defendant Enterprise is not liable under § 14-154a for the injuries allegedly suffered by the plaintiff's that were caused by the alleged negligent and reckless operation of the motor vehicle by the unauthorized driver, defendant Wills. Pedevillano v. Bryon,231 Conn. 265, 648 A.2d 873 (1994). Plaintiffs' arguments in opposition to the motion for summary judgment were squarely rejected by the Pedevillano court. Id., 268-72. The court therefore grants summary judgment in favor of the defendant Enterprise as to the fourth count of the plaintiff's revised complaint.
D'ANDREA, J.